DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks filed July 6, 2021, with respect to the drawing objection, objection of claim 20, 35 USC 112(a) rejection of claim 20, 35 USC 102 rejection of claim 1 in view of Comper, and 35 USC 103 rejection of claim 1 in view of Wilcox and Genovese have been fully considered and are persuasive.  The drawing objection, objection of claim 20, 35 USC 112(a) rejection of claim 20, 35 USC 102 rejection of claim 1 in view of Comper, and 35 USC 103 rejection of claim 1 in view of Wilcox and Genovese have been withdrawn. 
Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 			Applicant has successfully incorporated the allowable limitations of claims 12 and 15 into independent form (see paragraphs 35-38 of the Office action mailed April 19, 2021). Examiner additionally considered US Publication No. 2005/0051977 to Yiu Lu which teaches a handle (18) located at a heel of a boot for adjusting the length of the boot and US Patent No. 6,883,812 to Hsieh which teaches a boot having a round recess (portion of 30 surrounding 312) for adjustably receiving a protrusion (322). However, Yiu Lu does not teach a surgical boot having a grip handle extending from the heel region, as in claim 21, and Hsieh does not teach a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        7/15/2021